 



EXHIBIT 10.11
ROLLOVER AGREEMENT
     This Rollover Agreement (this “Agreement”) is made as of
                            , 2006 by and between West Corporation, a Delaware
Corporation (the “Company”), and                             (the “Rolling
Participant”).
PRELIMINARY STATEMENTS
     A. The Company has entered into an Agreement and Plan of Merger, dated as
of May 31, 2006 (as amended, the “Recapitalization Agreement”), by and between
Omaha Acquisition Corp., a Delaware corporation (“Newco”), and the Company.
Capitalized terms used and not otherwise defined in this Agreement are used
herein as defined in the Recapitalization Agreement.
     B. Pursuant to the Recapitalization Agreement, Newco will be merged with
and into the Company (the “Merger”) and each issued and outstanding share of
Common Stock, par value $0.01 per share, of the Company (the “Company Common
Stock” or the “Old West Shares”), other than Founder Shares, Rollover Shares,
and Dissenting Shares, will be converted into the right to receive cash in an
amount equal to $48.75 per share.
     C. Pursuant to West’s Amended and Restated 1996 Stock Incentive Plan and
2006 Stock Incentive Plan (the “Option Plans”), the Company has issued options
(“Company Stock Options”) to purchase Company Common Stock, all of which will
become fully vested and exercisable in connection with the Merger. Except as
permitted by Newco with respect to certain executives of the Company, including
the Rolling Participant, each Company Stock Option outstanding at the time of
the Merger will be cancelled at the effective time of the Merger, and the holder
of such Company Stock Option will become entitled to receive in respect thereof
a cash payment equal to the applicable “spread value” of such option calculated
in accordance with Section 7.2(a) of the Recapitalization Agreement, subject to
applicable tax withholding. Pursuant to the terms of this Agreement, Newco and
the Company have agreed to permit the Rolling Participant instead to convert
certain of the Company Stock Options held by the Rolling Participant into
options to purchase shares of common stock of the Surviving Corporation, each of
which shall be issued in “strips” of eight (8) shares of Class A Common Stock
and one (1) share of Class L Common Stock of the Surviving Corporation (“New
West Shares”).
     D. On the Closing Date, the Surviving Corporation intends to adopt a new
stock option plan, substantially in the form attached hereto as Exhibit A, and
to issue options to purchase common stock of the Surviving Corporation pursuant
to option agreements substantially in the form attached hereto as Exhibit B.
     E. Pursuant to the Company’s Restated Nonqualified Deferred Compensation
Plan (the “Deferred Compensation Plan”), accounts maintained on behalf of
certain participants are currently credited with units measured by the value of
an equal number of shares of Company Common Stock (“Old West Share Units”).
Except as permitted by Newco with respect to certain

 



--------------------------------------------------------------------------------



 



executives of the Company, including the Rolling Participant, the Company
intends to amend the Deferred Compensation Plan to convert all Old West Share
Units credited to the account of each participant in the Deferred Compensation
Plan into units measured by the value of notional mutual fund investments
designated by such participant. Pursuant to the terms of this Agreement, Newco
and the Company have agreed to permit the Rolling Participant instead to make a
special one-time election that certain of the Old West Share Units and other
amounts credited to the Rolling Participant’s account under the Deferred
Compensation Plan be converted into units measured by the value of New West
Shares (“New West Share Units”). In addition, Newco and the Company have agreed
to amend the Deferred Compensation Plan to permit participants to change the
payment date of the portion of their Deferred Compensation Plan account that
would otherwise become payable on or after January 1, 2007, to a date as soon as
reasonably practicable after January 1, 2007, but in no event later than
March 15, 2007.
     F. Set forth on Schedule I hereto is a list of
          i. the Company Stock Options held by the Rolling Participant as of the
date hereof and
          ii. the number of Old West Share Units and all other amounts credited
to the Rolling Participant’s account under the Deferred Compensation Plan.
     G. As contemplated by the Recapitalization Agreement, Newco and the Company
have agreed to allow the Rolling Participant, and the Rolling Participant has
decided to elect, to forego the cancellation of all or a portion of his or her
Old West Shares and/or Company Stock Options in exchange for the cash payments
described above and the conversion of Old West Share Units into units measured
by the value of notional mutual fund investments, and instead (subject to
entering into a Stockholder Agreement and Registration Rights Agreement (each as
defined herein)) (a) to convert all or a portion of his or her Old West Shares
into New West Shares as of the effective time of the Merger, (b) to convert all
or a portion of the Company Stock Options that are exercisable immediately prior
to the effective time of the Merger (without giving effect to any acceleration
of vesting arising as a result of the transactions contemplated by the
Recapitalization Agreement) and are scheduled by their original terms to expire
after December 31, 2008 into options to purchase New West Shares as of the
effective time of the Merger and (c) to convert the Old West Share Units or any
other amount credited to the Rolling Participant’s account under the Deferred
Compensation Plan into New West Share Units as of the effective time of the
Merger. This Agreement memorializes the terms of such elections by the Rolling
Participant.
AGREEMENT
     NOW, THEREFORE, subject to the consummation of the Closing contemplated by
the Recapitalization Agreement, for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
          1. Cancellation and Exchange of Old West Shares

-2-



--------------------------------------------------------------------------------



 



     The Rolling Participant holds certain Old West Shares. The Rolling
Participant hereby agrees that the Company will, at the effective time of the
Merger, cancel all of the Rolling Participant’s Old West Shares; and in
consideration for the cancellation of and the Rolling Participant’s surrender of
rights under such Old West Shares:
     (a) Cashout Portion. With respect to the Old West Shares (if any) other
than those which the Rolling Participant has elected to exchange for New West
Shares (as indicated on Schedule I hereto), the Rolling Participant will receive
cash in an amount equal to the product of (x) the number of such Old West Shares
and (y) $48.75 (the “Cancelled Old Shares Payment”) minus (z) all applicable
federal, state, and local taxes required to be withheld by the Surviving
Corporation.
     (b) Rollover Portion. With respect to the Old West Shares (if any) which
the Rolling Participant has elected to exchange for New West Shares (as
indicated on Schedule I hereto), the Rolling Participant will receive from the
Surviving Corporation the New West Shares as set forth on Schedule I hereto. The
Rolling Participant agrees that as a condition to receiving such New West
Shares, he or she will be required to enter into the stockholder agreement and a
registration rights and coordination agreement to be entered into on the Closing
Date among the Company and its stockholders (respectively, the “Stockholder
Agreement” and “Registration Rights Agreement”), which will include terms
described on Exhibit C hereto.
          2. Conversion of Company Stock Options
     The Rolling Participant holds the Company Stock Options identified on
Schedule I hereto. The Rolling Participant hereby agrees that the Company will,
at the effective time of the Merger, convert all of the Rolling Participant’s
Company Stock Options into a right to receive a cash payment and/or substitute
options to purchase New West Shares as follows:
     (a) Cashout Portion. With respect to each Company Stock Option (if any)
which the Rolling Participant has elected to exchange for a cash payment (as
indicated on Schedule I hereto), the Rolling Participant will receive cash from
the Surviving Corporation in an amount equal to the product of (x) the number of
Old West Shares subject to such Company Stock Option and (y) the excess, if any,
of $48.75 over the exercise price per share of Old West Shares subject to such
Company Stock Option (the “Cancelled Option Payment Amount”), minus (z) all
applicable federal, state, and local taxes required to be withheld by the
Surviving Corporation.
     (b) Rollover Portion. With respect to each Company Stock Option (if any)
which the Rolling Participant has elected to convert into an option to purchase
New West Shares (as indicated on Schedule I hereto), the Rolling Participant
will receive from the Surviving Corporation substitute options to purchase New
West Shares (“Substitute Options”) having the terms described on Schedule I
hereto (which are calculated to preserve the intrinsic aggregate

-3-



--------------------------------------------------------------------------------



 



“spread value” of the Company Stock Options in respect of which such Substitute
Options are issued), which Substitute Options will in each case have a term
(i.e., period during which it may be exercised) equal to the remaining term of
the Company Stock Option with respect to which such rollover option is issued.
Attached hereto as Exhibit B is a form of the Substitute Options to be issued by
the Surviving Corporation. All Substitute Options will be subject to the terms
and conditions of a stock option plan, substantially in the form attached hereto
as Exhibit A (the “New Stock Option Plan”). The Rolling Participant agrees that
as a condition to receiving such Substitute Option (and as a condition to
exercising such Substitute Option) he or she will be required to enter into the
Stockholder Agreement and Registration Rights Agreement.
The Surviving Corporation shall be entitled to withhold from the Cancelled
Option Payment Amount the amount of any applicable withholding obligations,
including, without limitation, any withholding obligations with respect to
federal, state, local, foreign or other Taxes in connection with such Cancelled
Option Payment Amount.
          3. Conversion of Deferred Compensation Account
     The amounts credited to the Rolling Participant’s account under the
Deferred Compensation Plan, including all Old West Share Units, are identified
on Schedule I hereto. The Rolling Participant hereby agrees that the Company
will, at the effective time of the Merger, convert the portion of the Rolling
Participant’s Deferred Compensation Plan account currently invested in Old West
Share Units into units measured by the value of the mutual funds available under
the Deferred Compensation Plan (“Mutual Fund Units”) and/or into New West Share
Units as follows:
     (a) Conversion of Old West Share Units to Mutual Fund Units. With respect
to the Old West Share Units that the Rolling Participant has elected to convert
into Mutual Fund Units (as indicated on Schedule I hereto), the Rolling
Participant’s account under the Deferred Compensation Plan will be reduced by
the number of such Old West Share Units, and an amount equal to the number of
such Old West Share Units multiplied by $48.75 shall be allocated among the
Mutual Fund Units in the percentages elected by the Rolling Participant with
respect to the remainder of his or her account.
     (b) Conversion of Old West Share Units to New West Share Units. With
respect to the Old West Share Units credited to the Rolling Participant’s
account under the Deferred Compensation Plan that the Rolling Participant has
elected to convert into New West Share Units (as indicated on Schedule I
hereto), the Rolling Participant’s Deferred Compensation Account shall be
reduced by the number of such Old West Share Units, and shall be credited with
the number of New West Share Units set forth on Schedule I hereto.
     (c) Conversion of Mutual Fund Units to New West Share Units. With respect
to the amount credited to the Rolling Participant’s account under the Deferred
Compensation Plan, other than Old West Share Units, that the Rolling

-4-



--------------------------------------------------------------------------------



 



Participant has elected to convert into New West Share Units (as indicated on
Schedule I hereto), the Rolling Participant’s Mutual Fund Units credited to such
account shall be reduced proportionately by such amount, and such account shall
be credited with the number of New West Share Units set forth on Schedule I
hereto.
          4. Rolling Participant’s Representations, Warranties, and Covenants.
     As a material inducement to the Company to enter into this Agreement and to
Newco to acknowledge and approve the transactions contemplated hereby, the
Rolling Participant hereby represents, warrants, and covenants to Newco and the
Company that:
     (a) Ownership of Securities. The Rolling Participant holds and is the owner
of the aggregate number of Old West Shares, Company Stock Options and Old West
Share Units set forth on Schedule I hereto. Such Old West Shares, Company Stock
Options and Old West Share Units are held free and clear of all mortgages,
liens, licenses, pledges, charges, claims, security interests, encumbrances,
agreements, rights of first refusal, options or restrictions of any kind
whatsoever (including, without limitation, restrictions on the right to sell or
otherwise dispose of such Old West Shares, Company Stock Options or Old West
Share Units) or other defects in title (other than (i) restrictions on transfers
of securities imposed by applicable state and federal securities laws and
(ii) restrictions contained in the Option Plan or Deferred Compensation Plan,
none of which restrictions will impede, affect or have any continuing
effectiveness after the consummation of the transactions contemplated by this
Agreement).
     (b) Authorization. The Rolling Participant has the requisite power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement has been duly executed and delivered by the Rolling
Participant and constitutes a legal, valid and binding obligation of the Rolling
Participant, enforceable against the Rolling Participant in accordance with its
terms. In the event the Rolling Participant is married and the Old West Shares,
Company Stock Options or Old West Share Units constitute community property or
otherwise would require spousal or other approval for any provision of this
Agreement to be legal, valid and binding, this Agreement has been duly
authorized, executed and delivered by the Rolling Participant’s spouse or such
other person and constitutes a legal, valid and binding obligation of the
Rolling Participant’s spouse or such other person, enforceable against such
spouse or other person in accordance with its terms. No trust of which the
Rolling Participant is a trustee requires the consent of any beneficiary to the
execution and delivery of this Agreement or the consummation of the transactions
contemplated hereby.
     (c) No Breach. None of the execution and delivery by the Rolling
Participant of this Agreement nor the performance by the Rolling Participant of
his or her obligations hereunder nor the consummation of the transactions
contemplated hereby will (i) conflict with or result in a breach of the terms,

-5-



--------------------------------------------------------------------------------



 



conditions or provisions of, (ii) constitute (with or without due notice or
lapse of time or both) a default under (or give rise to any right of
termination, cancellation or acceleration or obligation to repurchase, repay,
redeem or acquire or any similar right or obligation), (iii) result in a
violation of, or (iv) require any authorization, consent, approval, exemption or
other action by, or notice to, any court or administrative or governmental body
or any other person or entity pursuant to, any law, statute, rule or regulation
to which the Rolling Participant is subject, or any agreement, instrument,
order, judgment or decree to which the Rolling Participant is a party or by
which he or she is bound.
     (d) Litigation. There is no action, suit, charge, complaint, or proceeding
pending against, or to the knowledge of the Rolling Participant, threatened
against, the Rolling Participant which would have a material adverse effect on
the ability of the Rolling Participant to consummate the transactions
contemplated hereby. The Rolling Participant is not subject to any judgment,
decree, injunction or order of any court, except for such decrees, injunctions
or orders which do not have and would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on the ability of
the Rolling Participant to consummate the transactions contemplated hereby.
     (e) Investment. The Rolling Participant is acquiring New West Shares,
Substitute Options and/or New West Share Units for his or her own account,
solely for the purpose of investment and not with a view toward, or for sale in
connection with, any distribution thereof, nor with any present intention of
distributing or selling such interest (or any interest therein) in violation of
the federal securities laws or any applicable foreign or state securities law.
The Rolling Participant is an “accredited investor” as defined in Rule 501(a)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”).
The Rolling Participant understands that the holding of New West Shares,
Substitute Options and/or New West Share Units involves substantial risk. The
Rolling Participant has experience as an investor in securities and equity
interests of companies such as the Company and acknowledges that he or she can
bear the economic risk of his or her investment (which may be for an indefinite
period) in New West Shares, Substitute Options and/or New West Share Units (and
in any shares issued upon any future exercise or distribution thereof) and the
Rolling Participant has such knowledge and experience in financial or business
matters that the Rolling Participant is capable of evaluating the merits and
risks of his or her investment in the Company. The Rolling Participant
understands that the New West Shares, Substitute Options and New West Share
Units have not been registered under the Securities Act or under the securities
act of any state on the basis that the sale provided hereunder is exempt from
the registration provisions thereof. The Rolling Participant has reviewed the
materials provided to him or her in connection with the election to cashout or
roll over shares, options and/or share units as contemplated hereby and has had
an opportunity to ask questions of the Company regarding such matters, as well
as regarding the Recapitalization Agreement, the transactions (including the
Merger and related debt financing transactions) contemplated thereby, and the
Stockholder Agreement and

-6-



--------------------------------------------------------------------------------



 



Registration Rights Agreement. The Rolling Participant acknowledges that none of
the New West Shares, Substitute Options or New West Share Units, or any shares
issued upon exercise or distribution thereof, may be transferred, sold, offered
for sale, pledged, hypothecated or otherwise disposed of without registration
under the Securities Act and any other provisions of applicable state securities
laws or pursuant to an applicable exemption therefrom. The Rolling Participant
further acknowledges that his or her rights and interests under and with respect
to the New West Shares, Substitute Options, New West Share Units and shares
issued upon any exercise or distribution thereof will be subject to the terms
and conditions of the New Stock Option Plan (as applicable), the Deferred
Compensation Plan (as applicable), the Stockholder Agreement and the
Registration Rights Agreement. The Rolling Participant acknowledges that his or
her investment in the New West Shares, Substitute Options and/or New West Share
Units has not been accomplished by the publication of any advertisement.
          5. Indemnification.
     The Rolling Participant shall indemnify, defend and hold harmless Newco and
the Company (as the Surviving Corporation) from and against any and all claims,
losses, liabilities, costs, expenses, obligations and damages incurred or paid
by any of them that would not have been sustained, incurred or paid if all of
the representations and warranties set forth in Section 4 hereof had been true
and correct.
          6. Release and Waiver.
     The Rolling Participant does hereby forever release, discharge and acquit
Newco and the Company (as the Surviving Corporation) from all claims, demands,
obligations and liabilities, whenever arising out of, connected with or relating
to, the Old West Shares, Company Stock Options and Old West Share Units, and the
cancellation thereof; provided, however, that such release and waiver does not
extend to claims, demands, obligations and liabilities arising out of: (a) this
Agreement (including the New West Shares, the Substitute Options and the New
West Share Units issued to the Rolling Participant), (b) the Recapitalization
Agreement, (c) the Stockholder Agreement, (d) the Registration Rights Agreement
and (e) any other agreement executed by the Rolling Participant and Newco or the
Surviving Corporation upon or after the Closing under the Recapitalization
Agreement (collectively, the “Transaction Documents”). Except as set forth in
the Transaction Documents, the Rolling Participant acknowledges and agrees that
he or she does not have any right to acquire any (i) shares of capital stock or
other voting securities of the Company or any of its respective affiliates,
subsidiaries, predecessors or successors (collectively, the “Subject Entities”),
(ii) securities of any Subject Entity convertible into or exchangeable for
shares of capital stock or voting securities of any Subject Entity, (iii)
subscriptions, options, warrants or other rights to acquire from any Subject
Entity any capital stock, voting securities or securities convertible into or
exchangeable for capital stock or voting securities of any Subject Entity or
(iv) “phantom” stock, “phantom” stock rights, stock appreciation rights,
restricted stock awards, dividend equivalent awards, or other stock-based awards
or rights pursuant to which the Rolling Participant may become entitled to
receive any payment or other consideration or value based upon, relating to, or
valued by reference to, the

-7-



--------------------------------------------------------------------------------



 



dividends paid on the capital stock of any Subject Entity or the revenues,
earnings or financial performance or stock performance of any Subject Entity.
          7. General Provisions.
     (a) Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
     (b) Complete Agreement. This Agreement, those documents expressly referred
to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.
     (c) Counterparts. This Agreement may be executed in separate counterparts
(including, without limitation, by means of telecopied signature pages), each of
which is deemed to be an original and all of which taken together constitute one
and the same agreement.
     (d) Successors and Assigns. Except as otherwise provided herein, this
Agreement shall bind and inure to the benefit of and be enforceable by the
Rolling Participant, Newco and the Company, and their respective successors and
assigns; provided that the rights and obligations of the Rolling Participant
under this Agreement shall not be assignable without the prior written consent
of Newco and the Company or their respective successors.
     (e) Choice of Law. The law of the State of Delaware will govern all
questions concerning the relative rights of the Company and the Rolling
Participant.
     (f) Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages and
costs (including, without limitation, attorneys’ fees) caused by any breach of
any provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or other security) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

-8-



--------------------------------------------------------------------------------



 



     (g) Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of Newco, the Company, and the
Rolling Participant.
* * *
Remainder of page intentionally blank
Signature Page and Schedule I and Exhibits follow.

-9-



--------------------------------------------------------------------------------



 



     IN WITNESS HEREOF, the parties hereto have executed this Rollover Agreement
on the date first written above.

             
 
                WEST CORPORATION    
 
           
 
  By        
 
                Name:         Title:    
 
                ROLLING PARTICIPANT    
 
                     

Acknowledged and Approved:
OMAHA ACQUISITION CORP.

         
 
       
By
       
 
       
 
  Name:    
 
  Title:    

[Signature Page to Rollover Agreement]

 